Citation Nr: 1704774	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-25 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from April 27 to April 28, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal of a decision by the Department of Veterans Affairs (VA) Huntington, West Virginia, Health Care System (hereinafter, VAMC).   

The Veteran testified before the undersigned at hearing at the Regional Office in Huntington, West Virginia, in August 2016 with regard to the issue of reimbursement of unauthorized medical expenses incurred in April 2013.  A transcript has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On December 29, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that she was withdrawing the appeal as to the claim for entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from April 27 to April 28, 2013.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from April 27 to April 28, 2013 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On December 29, 2016, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that she was withdrawing her appeal as to the claim for entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from April 27 to April 28, 2013.  

In the written statement received at VA on December 29, 2016, the Veteran stated that she saw no need to continue with the appeal of the claim for entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from April 27 to April 28, 2013 because the VAMC decided to pay the amount of $412.13.  She indicated that her case could be marked as closed.  

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to reimbursement of unauthorized medical expenses at a non-VA facility from April 27 to April 28, 2013 is dismissed.  


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


